Special Public Defender
Attorney General/Carson City
Clark County District Attorney
ORDER DENYING PETITION
This petition seeks a writ of prohibition or mandamus directing the district court to set aside its order reopening a case that had been administratively closed after it was consolidated with another case. Having reviewed the petition and the documents submitted in this matter, we conclude petitioner fails to demonstrate that the district court acted outside of its jurisdiction, see NRS 34.320, or arbitrarily and capriciously exercised its discretion, see Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). Accordingly, we
ORDER the petition DENIED.